    Case 1:96-cv-08414-KMW Document 3211-11 Filed 11/19/19 Page 258 of 345

                                                                                          USDSSDNY
                                                                                          DOCUMENT
UNITED STATES DISTRICT COURT                                                              ELECTRONICALLY 1-.:ILED
SOUTHERN DISTRICT OF NEW YORK
                                                                                          DOC #: - - -- - ---
--------------- - - - - - ---- - ---------------------------------------------     X
ELSA GULINO, MA YUNG RALPH, PETER WILDS ,                                                 DATE FI~ED :   -'~{~fL~ct-
and NIA GREENE, on behalf of themselves and all others
similarly situated,                                                                    96 Civ. 8414 (KMW)

                                         Plaintiffs,
                                                                                              K..MW
                     - against -                                                       [PR~OSED)
                                                                                       JUD MENT
THE BOARD OF EDUCATION OF THE CITY                                                     FOR
SCHOOL DISTRICT OF THE CITY OF NEW YORK,                                               MADYLINE
                                                                                       RODRIGUEZ
                                         Defendant.
-------------- ---- - ----- ------------------------ - ----- - - - -------------   X




WHEREAS , the Court certified a remedy-phase class of Plaintiffs (See Gulino v. Bd. of Educ. of
the City Sch. Dist. of the City ofN Y , Opinion and Order, No. 96-cv-8414, [ECF No, 386]), and
Mady line Rodriguez ("Claimant") is a member of that class;

WHEREAS , the Court appointed a Special Master (See May 20, 2014 Order of Appointment,
[ECF No, 435]; November 12, 2014 Second Amended Order of Appointment, [ECF No, 524]) to
hear, among other things, demands for damages;

WHEREAS, the Special Master made, and the Court adopted, Classwide Conclusions of Law,
[ECF Nos. 999, 1008]);

WHEREAS, the Board of Education of the City School District of the City of New York
("BOE") and Plaintiffs entered into, and the Court so ordered, a Stipulation of Classwide Facts &
Procedures, [ECF No, 1009];

WHEREAS , the BOE and Plaintiffs entered into, and the Court so ordered, a Supplemental
Stipulation Concerning Admissibility of Exhibits, which attached a Supplemental Index of
Exhibits (collectively referred to as the "Classwide Exhibits") filed with the Court, [ECF No,
.llll];

WHEREAS, Plaintiffs and the BOE executed a Stipulation Regarding Expedited Class Members
dated October 2, 2019, and have prepared the annexed Findings of Fact and Conclusions of Law
for Madyline Rodriguez, which the Special Master recommends that the Court adopt;

WHEREAS , the Special Master recommended, and the parties agreed with the Special Master' s
recommendation, that the Court certify this judgment as final and appealable pursuant to Federal
Rule of Civil Procedure 54(b);



                                                                  1
  Case 1:96-cv-08414-KMW Document 3211-11 Filed 11/19/19 Page 259 of 345




IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the annexed Findings of Fact
and Conclusions of Law for Mady line Rodriguez (Exhibit 1) is adopted;

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Madyline Rodriguez will
have judgment against the BOE as follows:

   1. LAST Fees in the amount of $720; and

   2. Pre-judgment interest calculated to be $441;

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Court adopts the Special
Master's recommendation that this judgment be certified as final and appealable pursuant to
Federal Rule of Civil Procedure 54(b) and expressly determines that there is no just reason for
delay for the reasons stated in the Special Master's Report and Recommendation.

This Judgment Entry is certified and entered by the Court pursuant to Rule 54(b) of the Federal
Rules of Civil Procedure.

Dated: 12//<j//'f                                    ENTERED




                                                2
